                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    LYDIA HOHENSEE,                                                  CIVIL ACTION
        Plaintiff

    VERSUS                                                           NO. 18-1287

    DIVINE MIRACLES, INC., ET AL.,                                   SECTION: “E”(2)
        Defendants

                                 ORDER AND REASONS

        Before the Court is the Parties’ Joint Motion to Approve Settlement.1 For the

reasons that follow, the motion is GRANTED.

                                     BACKGROUND

        Plaintiff Lydia Hohensee filed this collective action, individually and on behalf of

others similarly situated, on February 8, 2018.2 Plaintiff alleges Defendants Divine

Miracles, Inc. and Donyette Williams violated the Fair Labor Standards Act (“FLSA”)3 by

failing to pay her and other employees one and one half times their hourly rate for the hours

they work in excess of forty hours per week, failing to compensate her and other employees

for all hours worked, and failing to comply with the record-keeping provisions of the FLSA.4

        On July 26, 2018, Plaintiff moved for conditional certification as a collective action

and notice to potential class members.5 The putative class was defined as “all individuals

who: (1) Worked for Divine Miracles, Inc. at any time during the past three years; and (2)

Worded as a home health care worker (“direct support worker”) on behalf of Divine




1 R. Doc. 55.
2 R. Doc. 1.
3 29 U.S.C. § 201 et seq.
4 R. Doc. 1.
5 R. Doc. 45.


                                              1
Miracles, Inc. and were paid straight time for all hours worked.”6 Defendants opposed.7

Conditional certification as a collective action has not been granted.

        On October 31, 2018, the parties jointly filed the instant motion to approve the

proposed settlement agreement between Plaintiff and Defendants.8

                                       STANDARD OF LAW

        The Court “must approve any settlement reached by the parties which resolves the

claims in this action brought under [29 U.S.C. § 216(b)].”9 This is true whether or not the

action has been certified as a collective action.10 “In order to approve a settlement

proposed by an employer and employees of a suit brought under the FLSA and enter a

stipulated judgment, a court must determine that the settlement is a fair and reasonable

resolution of a bona fide dispute over FLSA provisions.”11 The Court must scrutinize the

proposed settlement agreement to verify that parties are not circumventing the “clear

FLSA requirements” by entering into a settlement agreement.12 When deciding whether

to approve a proposed settlement, the Court must assess whether the proposed settlement

is both (1) the product of a bona fide dispute over the FLSA’s provisions and (2) fair and

reasonable.13




6 Id. at 1.
7 R. Doc. 47.
8 R. Doc. 55.
9 Collins v. Sanderson Farms, Inc., 568 F. Supp. 2d 714, 717 (E.D. La. 2008).
10 Id. at 719 (“[A] court must approve any settlement of claims brought under § 216(b) even if there is only

one plaintiff.”) (citing Walker v. Home at Last of Brevard, Inc., 2007 WL 2698535 (M.D.Fla. 9/12/07);
Russell v. Circle L Roofing, Inc., 2007 WL 1549307 (M.D.Fla. 5/28/07); Stalnaker v. Novar Corp., 293
F.Supp.2d 1260 (M.D.Ala.2003)).
11 Id.
12 See id.
13 Domingue v. Sun Electric & Instrumentation, Inc., No. 09-682, 2010 WL 1688793, at *1 (E.D. La Apr.

26, 2010).

                                                     2
                                              ANALYSIS

     I.    The Settlement is the Product of a Bona Fide Dispute

           When deciding whether a bona fide dispute exists, the Court considers whether

there is a “genuine dispute as to the Defendant’s liability under the FLSA,”14 as “[w]ithout

a bona fide dispute, no settlement could be fair and reasonable.”15 This is particularly

true in an “FLSA [action because its provisions] are mandatory, and not subject to

negotiation and bargaining between employers and employees.”16

           The Court finds a bona fide dispute exists between Plaintiff and Defendants with

regard to whether Defendants violated the FLSA. Plaintiff and Defendants dispute whether

Plaintiff was properly paid regular and overtime compensation and whether Defendants

maintained accurate records.17 The Court finds this sufficient to conclude that, in this case,

there was “aggressive prosecution and strenuous defense” to prove a bona fide dispute.18

     II.   The Settlement is Fair and Reasonable

           In determining whether a negotiation is fair and reasonable under the FLSA, courts

are guided by Reed v. General Motors Corporation, in which the Fifth Circuit enumerated

factors to determine whether a settlement is fair in a class action under Rule 23 of the

Federal Rules of Civil Procedure.19 Courts, however, “adopt or vary these factors in their

application in light of the special role of the Court in settlement of FLSA claims.”20 There

are six factors: (1) the existence of fraud or collusion behind the settlement; (2) the


14 Allen v. Entergy Operations, Inc., No. 11-1571, 2016 WL 614687, at *1 (E.D. La. Feb. 11, 2016).
15 Collins, 568 F. Supp. 2d at 719.
16 Allen, 2016 WL 614687, at *1.
17 R. Doc. 1 at 3–5, ¶¶ 7–16; R. Doc. 43 at 7–8, ¶¶ 7–16.
18 See Atkins v. Worley Catastrophe Response, LLC, No. 12-2401, 2014 WL 1456382, at *2 (E.D. La. Apr.

14, 2014).
19 Allen, 2016 WL 614687, at *2; Reed v. Gen. Motors Corp., 703 F.2d 170, 172 (5th Cir. 1983); see also

Collins, 568 F. Supp. 2d at 722 (noting “Rule 23 does not control FLSA collective actions, [but] many courts
have adopted many of Rule 23’s procedures” given the court’s discretion under §216(b)).
20 Collins, 568 F. Supp. 2d at 722.


                                                     3
complexity, expense, and likely duration of the litigation; (3) the stage of the proceedings

and the amount of discovery completed; (4) the probability of the plaintiffs’ success on

the merits; (5) the range of possible recovery; and (6) the opinions of class counsel, class

representatives, and absent class members.21

       A. The existence of fraud or collusion behind the settlement

       With respect to the “fraud or collusion” factor, there are several presumptions that

guide a court’s determination of whether a settlement is fair and reasonable. “[T]here is a

strong presumption in favor of finding a settlement fair,”22 and, absent evidence to the

contrary, there is a presumption that no fraud or collusion occurred between counsel.23 In

light of these presumptions, however, “it is clear that the court should not give rubber-

stamp approval.”24 The Court has found no indication of fraud or collusion. The parties

have engaged in discovery, motions practice, and negotiations to resolve this matter. This

factor indicates the settlement is fair and reasonable.

       B. The complexity, expense, and likely duration of the litigation

       The instant case has been pending for more than seven months. The Court has

scheduled a five-day bench trial for the case, to begin on August 5, 2019.25 If a collective action

were certified, there would be numerous issues of fact that would contribute to the

complexity, expense, and duration of the litigation. The Court finds that the unresolved issues

and the complexity of the litigation indicate the settlement is fair and reasonable.

       C. The stage of the proceedings and the amount of discovery completed

       A court will consider how much formal discovery has been completed for two


21 Id. (citing Camp v. Progressive Corp., No. 01-2680, 2004 WL 2149079 (E.D. La. Sept. 23, 2004)).
22 Domingue, 2010 WL 1688793, at *1 (internal quotations omitted).
23 Akins, 2014 WL 1456382, at *2.
24 Id. (quoting 4 NEWBERG ON CLASS ACTIONS §11.41 (4th ed.)).
25 R. Doc. 46 at 12.


                                                   4
reasons: (1) “extensive discovery [by the parties indicates] a good understanding of the

strengths and weaknesses of their respective cases and hence that the settlement’s value

is based upon such adequate information,” and (2) “full discovery demonstrates that the

parties have litigated the case in an adversarial manner and . . . therefore . . . settlement

is not collusive but arms-length.”26 The lack of much formal discovery is not necessarily

fatal, however, and a court may look to informal avenues of gathering information or may

approve a settlement with no formal discovery conducted.27

        In this case, the Parties have engaged in discovery relating to the motion to

conditionally certify the class.28 Because there is only one named Plaintiff, the parties have

had a sufficient opportunity to engage in discovery and reach a good understanding of the

strengths and weaknesses of their respective cases. The Court finds the Parties have

litigated the case in an adversarial manner and are sufficiently familiar with the facts of

this case to reach a fair settlement. This factor weighs in favor of finding the settlement

fair and reasonable.

        D. The probability of Plaintiffs’ success on the merits

        Because the instant litigation is in its early stages, and Plaintiff’s motion for

conditional class certification is pending, it is uncertain whether Plaintiffs would be

successful. The Parties have taken into account the uncertain outcome and the risk of

continued litigation, as well as the difficulties and delays inherent in such litigation and the

likelihood of protracted appellate review. The Court finds that, given the unresolved



26 NEWBERG ON CLASS ACTIONS § 13:50 (5th ed.)
27 See id.; In re Chicken Antitrust Litig. Am. Poultry, 669 F.2d 228, 241 (5th Cir. 1982) (explaining that
formal discovery is not “a necessary ticket to the bargaining table” where the parties and the court are
adequately informed to determine the fairness of the settlement) (citing In re Corrugated Container
Antitrust Litigation, 643 F.2d 195, 211 (5th Cir. 1981)).
28 R. Doc. 45.


                                                    5
disputes between the parties and the stage at which this litigation remains, it is unclear

whether and to what extent Plaintiffs would be meritorious. This factor indicates the

settlement is fair and reasonable.

           E. The range of possible recovery

           The settlement amount for Plaintiff is $10,500.29 The parties do not indicate how

this figure was calculated, but it is not a nominal amount. The Court cannot ascertain

whether the agreed-upon amount is within a range of possible recovery for the Plaintiffs.

There is no evidence indicating the amount would not be within a range of possible

recovery. As a result, this factor does not weigh for or against a finding that the settlement

is fair and reasonable.

           F. The opinions of class counsel, class representatives, and absent class members

           There are three parties in the case. No class has been certified. As a result, there

are no “absent class members.” The Parties jointly seek judicial approval of a settlement

agreement that addresses a bona fide dispute and was negotiated in good faith. The Court

finds the final factor indicates the settlement is fair and reasonable.

                                        CONCLUSION

           For the foregoing reasons, IT IS ORDERED that the Joint Motion to Approve

Settlement be and hereby is GRANTED and that the Parties’ settlement agreement is

APPROVED.30

           New Orleans, Louisiana, this 14th day of November, 2018.


                                       ________________________________
                                                SUSIE MORGAN
                                         UNITED STATES DISTRICT JUDGE

29   R. Doc. 55-1 at 2, ¶ 4.1.
30   R. Doc. 131.

                                                6
